Title: Memoranda, 29 June 1757
From: Washington, George
To: 



[Fort Loudoun] 29th [June 1757]

Detach’d Posts
To use every endeavour to learn their Men to shoot well & be good Marksmen.
Draughts 29th
Choose out of them a number that have been well usd, & practisd in shooting let them be likely Men.
Majr Lewis
desire him and the Officers to encourage and treat the drafts kindly that they may not at first imbibe any prejudices &ca to the Service.
Regiment
Each Company in it is to have the Men’s names & No. of the Company markd upon all their Ammunition Cloaths & Accoutrements.
Mr Kirkpatrick
Ask him if the Committee did not agre to pay half Ferriages for all Soldiers who shoud cross at any.
Majr Lewis

Keep exact Copys of all the receipts he gives for Drafts & to receive no old ones.
Waggener
Look at Woodwards Letters especially those of the 28th June to inform his Instructns.
Govr
I have told many People who have accts against Indians—that your Honr observd they shoud be paid when proper Vouchers were producd—they want to know by whom they are to be paid & complain Grieviously if they are obligd to go all the way to Wmsburg with every acct this wd run away with the whole profit of some & be a means of preventing any Person for the future advancing any necessarys for them upon the most urgent occasion—If I may presume to advise it shoud be that some Person here shou’d take in & adjust all accts that might be brot & when he had done this he might then wait upon yr Honr with the proper Vouchers.
Lieutt Eustice has resignd.
That 12 Drafts came to this place from Prince Wm and immediately after receivg Cloath’s &ca 4 of them Deserted.
Hog. als. Flemming
Send him the amt of his acct 33.13.10.
Robt Johnston.
Send his money for a Gun by Mr Boyd 4.7.6.
Hog als. Bullet
Send his acct—2.12.
Govr

               
                  Write to him abt the money
                     Captn Mercer advanc’d for Skins &ca viz. two Rects one of 24.12.9. the
                     other 6.12.6 & hold the rects he promisd to give a Warr[an]t on the
                     Speaker when I was down for it but their was no money in the Treasury.
                  }
                  31:5:3
               
               
                  
                  
               
            
